Title: To John Adams from Joel Barlow, 14 June 1787
From: Barlow, Joel
To: Adams, John


          
            Sir
            Hartford June 14 1787
          
          Some months have elapsed since I recieved your very obliging favour of May 1786. I have followed the advice of you & your friend Doct Price in bringing forward a publication of my Poem in America. The Edition is nearly disposed of. I take the liberty of addressing to your care a bundle of the Books, one of which be pleased to accept, & the others I wish to have conveyed to the persons to whom dircted; resting however upon your judgement, whether those directed to the Imperial Sovereigns & their Ambassadors can be presented with propriety. If they cannot, I beg you would present to any of your friends who will recieve them, One if you please to Doct Hugh Blair of Edenburgh.
          A few copies of your Treatise on the American Constitutions have been recievd in some of the Principal Towns. No Book I believe was ever recieved with more gratitude, or read with greater avidity. Two or three Editions are now in the Press at different places. It will have a very extensive run, & is calculated to do infinite service in the United States, by correcting thousands of erroneous sentiments: which have arisen from our inexperience, sentiments, which if uncorrected in this early stage of our political existence, will be the source of calamaties without measure & without end, both in this country & through the world. I wish most ardently to see the subject pursued, & a federal system delineated & defended with the same energy & perspicality as you have done that of the State Republics. Such a System adapted to our present & future circumstances you know is the great defederation in American Politics. An Enquiry of this kind pursued in the manner you have proposed to Col Smith must be a work of greater utility than can readily be imagined. And it is to be regretted that it could not have been done previous to the sitting of the present convention at Philadelphia.
          I have the honour to be / Sir with great respect your / obet. Servt.
          
            Joel Barlow
          
          
            P.S.
            I enclose drafts of letters to their Majesties, to be covered if sent, otherwise to be burnt. The Books for the Ambassadors are directed

in side. If they should not be used, the leaf may be cut out. May I hope for your pardon for offering you so much trouble
            
              J Barlow
            
          
        